Citation Nr: 1002588	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a right knee 
disability, as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1969 to April 1970 
and February 1990 to September 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a compensable rating for his bilateral 
hearing loss.  In an April 2009 statement, the Veteran's 
representative asserted that the Veteran's hearing loss has 
become worse since his last VA examination.  

A remand is necessary in order to determine the current level 
of severity of the Veteran's bilateral hearing loss.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  A VA examination is necessary to 
provide a thorough assessment of the severity of the 
Veteran's hearing loss.

The Veteran is also seeking entitlement to service connection 
for a right knee disability, as secondary to his service-
connected left knee disability.  

A remand is necessary to afford the Veteran a VA examination 
and to obtain a medical opinion.  The Veteran was afforded a 
VA examination in June 2006; however, at that time, the 
Veteran stated he was not receiving treatment for a right 
knee condition and the examination did not indicate any 
abnormalities.  Recent VA outpatient medical records from 
September 2007 indicate that the Veteran received cortisone 
and Marcaine injections to the right knee and he had 
peripatellar tenderness.  The Veteran should be afforded a 
new VA examination and a medical opinion regarding secondary 
service connection should be obtained.

Additionally, if the Veteran is obtaining treatment, any 
updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the Veteran if he has 
received treatment from any facility 
and obtain and associate with the 
claims file any such records. 

2  Afford the Veteran a VA examination 
to determine the current severity of 
his bilateral hearing loss.  

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2009).  The 
pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

All pertinent symptomatology and 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

3.  Afford the Veteran a VA examination 
for his right knee disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the Veteran's right knee disability is 
proximately due to or aggravated by his 
service-connected left knee disability.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate his claim.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


